Case 19-14500-elf   Doc 35   Filed 02/11/20 Entered 02/11/20 16:05:39   Desc Main
                             Document      Page 1 of 4
Case 19-14500-elf   Doc 35   Filed 02/11/20 Entered 02/11/20 16:05:39   Desc Main
                             Document      Page 2 of 4
Case 19-14500-elf   Doc 35   Filed 02/11/20 Entered 02/11/20 16:05:39   Desc Main
                             Document      Page 3 of 4
Case 19-14500-elf   Doc 35   Filed 02/11/20 Entered 02/11/20 16:05:39   Desc Main
                             Document      Page 4 of 4
